Title: To Alexander Hamilton from John Fitzgerald, 17 May 1793
From: Fitzgerald, John
To: Hamilton, Alexander


Alexandria [Virginia] May 17th. 1793
Sir!
Last evening a British Schooner, from New Providence bound to Norfolk arrived here as prize to the Privateer Sans Culotte. The Prize Master says, she was taken off Cape Hatteras, and by application of the French Vice Consul here is desirous of being admitted to an entry; this I refused until I could hear from you.
The necessity of some general rule of conduct on this and similar occasions is too obvious to escape the attention of our Executive, I therefore trust that general instructions will soon be received; in the mean time I will be thankful for your sentiments on this particular occasion. With sentiments of great respect and consideration I am Sir!
Your most Obedt. Servt.
John Fitzgerald
